Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the accompanying report of Nano Dimensions, Inc. (the “Company”) on Form 10-Q for the quarter ended November 30, 2010 (the “Report”), I, Chene Gardner, Chief Executive Officer and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: To my knowledge, the report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 19, 2010 /s/Chene Gardner Chene Gardner Chief Financial Officer Chief Executive Officer
